Citation Nr: 0617105	
Decision Date: 06/12/06    Archive Date: 06/26/06

DOCKET NO.  04-20 560A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs VA Northern California Health 
Care System


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred at Mercy San 
Juan Hospital on December 1, 2003.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. Rose, Counsel 






INTRODUCTION

The veteran reportedly had active duty service from August 
1947 to September 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 determination by VA No. 
California Health Care System, the Agency of Original 
Jurisdiction (AOJ), which denied payment for private medical 
services provided on December 1, 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran sought reimbursement for private medical expenses 
charged by Mercy San Juan Hospital (Mercy).  The AOJ denied 
payment for these services.

The AOJ denied the claim based on the finding that the 
treatment rendered at Mercy was for non-emergency services 
and that VA facilities were available.  38 C.F.R. § 17.120.  
The veteran's representative argued in a VA Form 646 and in 
the Informal Brief that the AOJ failed to provide reasons and 
basis for the conclusion that care was for non-emergency 
services and that VA facilities were available. 

Upon review, it appears that the AOJ based its determination 
on a VA medical opinion dated in April 2004.  Here, the 
examiner indicated that care was for non-emergency services 
and that VA facilities were available.  However, similarly to 
the AOJ, the examiner provided no rational, or reasons and 
basis, in support of the medical opinion.  Without a 
rationale, the examiner's statements are simply conclusory 
and not competent medical evidence.  Furthermore, neither the 
examiner, nor AOJ, addressed the veteran's assertions that 
the care was emergency and that VA facilities were 
unavailable.  As such, a new medical opinion is required 
before adjudication on the merits. 

Accordingly, the case is REMANDED for the following action:

1.	The AOJ should arrange for a VA 
comprehensive 
medical review for the purpose of 
ascertaining whether the veteran's 
treatment on December 1, 2003 at Mercy 
San Juan Hospital was for emergent or 
nonemergent care, and whether VA 
facilities were feasible available.   The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the review.  Detailed reasons and bases 
for all opinions should be provided 
including a discussion of evidence relied 
on for opinion.

2.	After undertaking any other 
development deemed 
essential in addition to that specified 
above, the AOJ should re-adjudicate the 
veteran's claim.  If the benefit sought 
on appeal remains denied, the veteran 
should be provided an SSOC.  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefit, 
to include a summary of the evidence 
and discussion of all pertinent 
regulations. An appropriate period of 
time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



